IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JOHN MATTHIAS WATSON, III,                            No. 70135
                    Petitioner,
                    vs.
                    THE STATE OF NEVADA,
                                                                               FILED
                    Respondent.                                                 JUN 1 6 2016

                                                                                  r vk414.
                                                                                 4441'
                                                                                      NEIERK




                                         ORDER DENYING PETITION
                               This is a pro se petition for a writ of habeas corpus. Petitioner
                    seeks extradition to Texas. We have reviewed the documents submitted in
                    this matter, and without deciding upon the merits of any claims raised
                    therein, we decline to exercise original jurisdiction in this matter.
                    Accordingly, we
                               ORDER the petition DENIED.




                    cc: John Matthias Watson, III
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk



SUPREME COUFIT
        OF
     NEVADA


(0) 1947A    <atm